DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 11,203,751, 11,034,953, 10,323,258, 10,508,288, 10,519,437, 10,584,333, 10,584,334, 10,689,669, 11,142,740, 10,647,982, 10,421,959, 10,253,316, 10,954,512, 10,894,958, 10,787,663, 10,689,645 and 10,738,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
	With respect to independent claims 1, 11 and 16, the prior art, in the claimed environment, does not disclose an automated stand-alone cell editing method comprising a growth module, a transfection module, a singulation and editing module and a processor, wherein an automated liquid handing system is configured to move fluid from each module to the next without user intervention.  The Hogan reference cited parent applications discloses the closest prior art by describing the use of a transfection module and a growth module.  Hogan, however, does not disclose a stand-alone system in which fluid is passed between successive modules automatically using a fluid handling device.  The instant claims are allowable for many of the same reasons discussed in related cases (see previous double patenting rejections).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799